United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4301
                                    ___________

Jesus Alberto Cabal,                      *
                                          *
               Appellant,                 *
                                          *
        v.                                * Appeal from the United States
                                          * District Court for the
Tetraplastics, Inc., a Division of Nike,  * Eastern District of Missouri.
Inc.; I.T., Inc., doing business as Quan *
Tera,                                     *      [UNPUBLISHED]
                                          *
               Appellees.                 *
                                     ___________

                           Submitted: August 7, 1998
                               Filed: August 11, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jesus Alberto Cabal appeals from the district court’s1 adverse rulings and
dismissal of his employment discrimination complaint. After careful review of the
record and the parties& briefs, we reject as meritless Cabal&s challenge to the district
court&s denial of his motion for recusal, disqualification, and change of venue. We also
affirm the award of attorney&s fees, the partial grant of summary judgment, and the

      1
       The HONORABLE CATHERINE D. PERRY, United States District Judge for
the Eastern District of Missouri.
dismissal of Cabal&s complaint for the reasons stated by the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-